DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 3/29/2021 has been entered.  Claims 1-25 are pending in the application.  Claims 9-18 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/802,613, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 1 has been amended to recite that the rare earth element is “present in an amount of 0.05 g per liter of composition to 25 g per liter of composition”, however, the prior-filed provisional application 
Claim Rejections - 35 USC § 102
Claims 21-23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maiquez (GB2255783A).  Maiquez discloses a process for forming a conversion coating on a metal surface utilizing an aqueous alkaline sealing solution having a pH of at least 9, suitably within the range of from 9 to 13, and comprising a source of silicate anions, a source of fluoride ions although not essential, optionally a source of cations capable of reaction with silicate anions as well as corrosion inhibitors, wherein when the corrosion inhibitors are included in the sealing solution, the source of cations is preferably an inorganic salt such as lithium carbonate (Entire document, particularly Abstract; Page 12, line 2-Page 13, line 16).  Maiquez discloses that suitable corrosion inhibitors include triazole phosphoric esters, and additionally, other known metallic corrosion inhibitors may also be used, “such as those based on imadazole [sic], thiazoles and the like”, preferably in a content of from 3 to 5 g/L (Page 13, lines 16-25).  Maiquez discloses that preferred solutions containing lithium carbonate in a content of 0-2 g/L, particularly preferably 0.2-0.3g/L; and triazol phosphoric ester in a content of 0-8 g/L, particularly preferably 3-5 g/L; with sodium silicate, sodium fluoride, an optional cationic surface active agent, and water as shown in the tables on Page 14.  Maiquez specifically discloses an example composition containing 3 g/L of triazol phosphoric ester reading upon the claimed “azole compound present in an amount of…3 g per liter of composition”, 0.2 g/L of  by Maiquez (Page 13, lines 16-25).
Claim Rejections - 35 USC § 103
Claims 1-8 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Phelps (US2004/0016910).  Phelps discloses a corrosion-protection rinsing or sealing solution comprising 1) a rare earth element, particularly cerium (Ce), praseodymium and/or terbium; 2) a valence stabilizer; 3) an optional oxidation source; and D) optional preparative and/or solubility control agents (Abstract; Paragraphs 0038, 0053).  Phelps discloses that the cerium source may be a water-soluble cerium compound as disclosed in Paragraphs 0056-0057 including cerous or ceric nitrate, cerous or ceric sulfate, cerous or ceric perchlorate, cerous or ceric chloride, cerous or ceric fluoride, cerous bromide, and cerous alkyl phosphates (Paragraphs 0053-0057), reading upon the claimed rare earth element of instant claim 1, the claimed anion capable of forming a salt with the rare earth element of instant claim 3, the specific anions as recited in instant claim 4, -4 moles/liter cerium, praseodymium or terbium and a maximum concentration which is a maximum solubility of the cerium, praseodymium or terbium in the solvent at a temperature of the sealing bath (Claim 80); wherein Phelps discloses solubility values of some cerium sources under ambient conditions (at or near 25ºC and at or near pH 7) corresponding to a maximum concentration thereof in Table 4, thereby also reading upon the claimed rare earth element content as recited in instant claim 1.
Phelps discloses that valence stabilizers may be organic or inorganic, desirably water-soluble organic or inorganic valence stabilizers, of wide or narrow band, or combinations of wide and/or narrow band valence stabilizers; and that the concentration of valence stabilizer(s) can be any concentration up to the maximum solubility of the specific valence stabilizer source used, wherein the concentration should be restricted to its maximum solubility in water at or near ambient temperature (25ºC) given that higher temperatures may allow more valence stabilizer to be added but would result in precipitation if the solutions were allowed to cool (Paragraphs 0068-0071, 0088, 0090, 093-0095, and 0778-0779.)  Phelps discloses that wide band organic valence stabilizers for cerium ion may include compounds having 5-membered heterocyclic rings containing one nitrogen atom such as pyrrole, oxazole, isoxazole, thiazole, isothiazole, and benzothiazole as disclosed in Paragraph 0116; compounds having 5-membered heterocyclic rings containing two nitrogen atoms such as imidazoline, imidazole, pyrazole, and thiadiazole as disclosed in Paragraph 0117; and compounds having 5-membered heterocyclic rings containing three nitrogen atoms such as triazole and benzotriazole as disclosed in Paragraph 0118, which read upon the broadly claimed azole compound of instant claims 1 and 21, the cyclic compounds prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Phelps also discloses that lithium carbonate may be utilized as a wide band inorganic valence stabilizer with a maximum allowable concentration based upon its solubility under ambient conditions (at or near 25ºC and at or near pH 7) of 2.1 x 10-1 mole/L (Paragraph 0101; Table 5, Page 158); and that examples of suitable oxidizers for the oxidation source include +4/ Pr+4/ or Tb+4/organic valence stabilizer combinations, wherein water-soluble precursors for these inorganic anions are desirable in order to maximize the amount of material available in the appropriate rinse or seal solution, and include carbonates as disclosed in Paragraph 0758 reading upon the broadly claimed carbonate anion of instant claim 1, and also reading upon and/or suggesting the claimed lithium carbonate salt of instant claim 21.
Phelps discloses that water is a typical solvent for the rinse or seal solutions (Paragraph 0772) reading upon the claimed aqueous carrier of instant claims 1 and 21; and although Phelps discloses that the “rinse or seal solutions should have a slightly acidic or neutral pH so that a rise in pH caused by 1) interaction with the already-formed, hydrated barrier film (no preparative prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  
With regards to instant claims 21-25, in addition to the teachings above with respect to instant claims 1 and 6-8, it is again noted that Phelps discloses lithium as a non-toxic inorganic cation solubility control agent and carbonate as a non-toxic inorganic anion solubility control agent, wherein the concentration of the optional solubility control agent can be any concentration up to its maximum solubility under ambient conditions (Paragraph 0789), and given that Phelps discloses lithium carbonate as an inorganic valence stabilizer which has a maximum allowable concentration based upon its solubility under ambient conditions (at or near 25ºC and at or near pH 7) of 2.1 x 10-1 mole/L (Paragraph 0101; Table 5, Page 158), Phelps provides a clear teaching and/or suggestion of a conversion composition as recited in instant claims 21-25 given that the claimed “consisting essentially of” limitation does not exclude the rare earth element or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Response to Arguments
Applicant’s arguments filed 3/29/2021 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is also noted that in light of the claim amendments in the instant application as well as the latest claim amendments in copending application 14/405580, the obviousness double patenting rejection as recited in the prior office action has been withdrawn at this time but may be reconsidered upon further claim amendments in the instant application and/or the copending application.
Any rejection from the prior office action that is not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 3/29/2021.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        May 13, 2021